DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-11, 13, 14, 16, 17, 18, and 22-32 are objected to because they are multiple dependent claims that are dependent on other multiple dependent claims, and this is prohibited in U. S. patent practice.
There are two claim 13’s present in the listing of claims.
In claim 13 (second occurrence), “salt” is misspelled.
In claim 19 step (a), the word “and” should be inserted between “gas” and “a”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is directed to a “method”, but does not particularly point out and distinctly set forth exactly what the steps are that are associated w/ this claimed “method”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim 1, 2, 5, 11-16, 18-23, 26, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 4,822,586 in view of the literature reference titled “Ammonia Adsorption by MgCl2, CaCl2 and BaCl2 confined to porous alumina: The fixed bed adsorber” by Vasily E. Sharonov et al.
The figure printed on the face of this U. S. Pat. 4,822,586 and the discussion of this figure set forth in at least col. 8 ln. 30 to col. 10 ln. 39 in this U. S. Pat. 4,822,586 describes a method and system for producing and recovering ammonia by injecting hydrogen gas and also nitrogen gas (7) through a heat exchanger (9) and then into a catalytic reactor unit (1) that promotes the reaction between the hydrogen gas and the nitrogen gas to produce an ammonia-containing effluent (5).  This ammonia-containing effluent (5) is then also passed through the heat exchanger (9) and then into an “ammonia recovery zone” (16), that may be equipped w/ an adsorption material such as molecular sieves (please also note at least col. 10 lns. 15-31 in this U. S. Pat. 4,822,586) so that the ammonia is separated from the unreacted components of the effluent gas.  The ammonia product is recovered via conduit (17), and the unreacted components present in the effluent are re-cycled via conduits (8) and (2) back into the catalytic reactor unit (1) for further reaction to produce additional ammonia product.
The difference between the Applicants’ claims and this U. S. Pat. 4,822,586 is that the Applicants’ independent claims 1 and 19 and also the Applicants’ dependent claims 2 and 23 also call for the use of an ammonia sorbent in the ammonia absorber that may be a metal halide (such as MgCl2, 2, etc.) whereas col. 10 lns. 15-31 in this U. S. Pat. 4,822,586 mentions the use of molecular sieves as the sorbent material to sorb the ammonia.
At least the abstract and also the RESULTS AND DISCUSSION section in the Sharonov et al literature reference describe the use of MgCl2, CaCl2 and also BaCl2 supported on alumina as sorbent material for sorbing ammonia at operating temperatures that may range from 25 to 300 oC.  The abstract of this Sharonov et al literature reference mentions a maximum absorption capacity of 58.6 mg/g or 3.2 to 0.6 moles of ammonia per one mole of salt.  At least 70 percent of the amount of ammonia was sorbed by the MgCl2 supported on alumina.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the method and system described in this U. S. Pat. 4,822,586 by preferentially substituting the MgCl2, CaCl2, etc. supported on alumina ammonia sorption materials in lieu of the molecular sieve ammonia sorption materials discussed in at least col. 10 lns. 15-31 in this U. S. Pat. 4,822,586, in the manner embraced in the scope of at least the Applicants’ independent claims 1 and 19 and also the Applicants’ dependent claims 2 and 23, because such substitution of one known functional equivalent in lieu of another known functional equivalent (both of which are useful for the same purpose) is generally considered to be prima facie obvious in U. S. patent practice.
Hence, the discussed portions of these U. S. Pat. 4,822,586 and this Sharonov et al literature references are reasonably submitted to render obvious the limitations described in at least the Applicants’ claims 1, 2, 5, 11-13, 15, 16, 18-23, 26, and 31-33.
The difference between the Applicants’ claims and these U. S. Pat. 4,822,586 and Sharonov et al literature references is that the Applicants’ dependent claim 14 also calls for the provision of a control system to help control the temperature and pressure in the absorber (and at least this particular feature does not appear to be described in these  U. S. Pat. 4,822,586 and Sharonov et al literature references), because such provision of control systems is submitted to be a routine and conventional expedient in such chemical processes and plants, and doing and/or providing what is routine and conventional in the art is evidence of prima facie obviousness.  

Allowable Subject Matter
The Applicants’ claims 3, 4, 6, 7, 8, 9, 10, 17, 24, 25, 27, 28, 29 and 30 have been allowed over these U. S. Pat. 4,822,586 and Sharonov et al literature references because the limitations set forth in these Applicants’ claims 3, 4, 6, 7, 8, 9, 10, 17, 24, 25, 27, 28, 29 and 30 do not appear to be taught or suggested in these U. S. Pat. 4,822,586 and Sharonov et al literature references.

Reference Made of Record
US 2011/0243828 A1 is also made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736